DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on date/month/year, is being considered by the examiner.

Objections 
Claim 9 is objected.  The claim limitation “a screen of the gauge” should be read “a screen of the pressure gauge”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a gas containers autonomy”, “gas filling indicator device”, “a gas flow rate indicator device”, “one item of identification information” must be shown or the features must be canceled from the claims 1-16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  To be patent-eligible, a claim directed to a judicial exception must as whole be directed to significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
Claim 1 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claim recites a limitation “A communicating mobile device program comprising program code portions and capable of being launched or downloaded”.  However, the communicating mobile device program is not within one of the four statutory categories (i.e. non-statutory subject matter) but it is directed to computer program per se.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 1, 2, and 16 in this application use the word “means” (or “step”), which are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-8 and 16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. After reviewing the specification there appears to be no corresponding structure for the image processing means and the computation module.
Claim 1-8 and 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, such as the image processing means, means for recovering, means for acquiring, means for communicating, and the computation module, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Therefore, claim 1, 16, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the communicating mobile device on reading". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes "a communicating mobile device on reading" would overcome this rejection.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the basis of the information". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes "a basis of 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the execution of a method". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. An amendment includes "an execution of a method" would overcome this rejection.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the basis of the information". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes "a basis of 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the acquisition of an image by the user". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes "an acquisition of an image by a user" would overcome this rejection.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the gas container comprising an outlet". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes "an gas container comprising an outlet" would overcome this rejection.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1-7 recites "the method". It is noted that claim 1 previously recites “the execution of a method” and “a computation method”.  Hence it is not clear which one of these methods that “the method” refers to. Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites "the autonomy of said gas distribution assembly". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes "an autonomy of said gas distribution assembly" would overcome this rejection.
Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. These claims recite "the step of recovery". There is insufficient antecedent basis for this limitation in the claims.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes "a step of recovery" would overcome this rejection.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites "the step of acquisition". There is insufficient antecedent basis for these limitations in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes  "a step of acquisition" would overcome this rejection.
Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 10 recites "the screen of the pressure gauge". There is insufficient antecedent basis for these limitations in the claim.  Therefore, claim 1 and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes "an screen of the pressure gauge " would overcome this rejection.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites a limitation "the top of the gas container". There is insufficient antecedent basis for these limitations in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  An amendment includes "a top of the gas container" would overcome this rejection.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites a limitation "a plane substantially parallel the planes". First, the relative term "substantially parallel" in this limitation is vague and unclear.  Second, it is not clear to one with ones with ordinary skills in the arts that how can a plane can be paralleled with multiple other planes if the multiple other planes are not paralleled with each other. Therefore, claim 14 is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle (US Patent 9,770,804 B2), (“Minvielle”), in view of Allidieres et al. (US Patent Application Publication 2010/0294393 A1), (“Allidieres”), in view of Corcoran et al. (US Patent Application Publication 2005/0075899 A1), (“Corcoran”).
Regarding claim 1, Minvielle meets the claim limitations as follow.
A communicating mobile device program (i.e. program modules) [Minvielle: para. 0049] comprising program code portions (i.e. aspects of the invention may be described below in the general context of computer-executable instructions, such as routines executed by a general-purpose data processing device (e.g., a server computer or a personal computer)) [Minvielle: para. 0048] and capable of being launched or downloaded on the communicating mobile device (i.e. While aspects of the invention, such as certain functions, are described as being performed exclusively on a single device, the invention can also be practiced in distributed environments where functions or modules are shared among disparate processing devices. The disparate processing devices are linked through a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet. In a distributed computing environment, program modules may be located in both local and remote memory storage devices. Aspects of the invention may be stored or distributed on tangible computer-readable media, including magnetically or optically readable computer discs, hard-wired or preprogrammed chips (e.g., EEPROM semiconductor chips), nanotechnology memory, biological memory, or other data storage media. Alternatively, computer implemented instructions, data structures, screen displays, and other data related to the invention may be distributed over the Internet or over other networks (including wireless networks), on a propagated signal on a propagation medium (e.g., an electromagnetic wave(s), a sound wave, etc.) over a period of time. In some implementations, the data may be provided on any analog or digital network (packet switched, circuit switched, or other scheme). In some instances, the interconnection between modules is the internet, allowing the modules (with, for example, WiFi capability) to access web content offered through various web servers.) [Minvielle: para. 0049-0050] on reading a recognition chip borne by the gas distribution assembly ((i.e. The minimum acceptable value may be automatically provided by the information module) [Minvielle: para. 0063]; (i.e. substance dispenser 695 is an information ready dispenser, such as an automated electric pump, that is capable of processing information) [Minvielle: para. 0093]), for the execution (i.e. aspects of the invention may be described below in the general context of computer-executable instructions, such as routines executed by a general-purpose data processing device (e.g., a server computer or a personal computer)) [Minvielle: para. 0048] of a method (i.e. method) [Minvielle: para. 0069], when the communicating mobile device program is run on the communicating mobile device (i.e. aspects of the invention may be described below in the general context of computer-executable instructions, such as routines executed by a general-purpose data processing device (e.g., a server computer or a personal computer). Those skilled in the relevant art will appreciate that the invention can be practiced with other communications, data processing, or computer system configurations, including: wireless devices, Internet appliances, hand-held devices (including personal digital assistants (PD As)), wearable computers, all manner of cellular or mobile phones, multi-processor systems, microprocessor-based or programmable consumer electronics, set-top boxes, network PCs, mini-computers, mainframe computers, and the like. Indeed, the terms "controller," "computer," "server," and the like are used interchangeably herein, and may refer to any of the above devices and systems.) [Minvielle: para. 0048], according to which, on the basis of the information ((i.e. obtain reference information regarding consumables and cosmetic substance 620 allowing retrieval of information regarding consumables and cosmetic substance 620 and provides it to controller 630) [Minvielle: para. 0085; Fig. 3]; (i.e. module in efficacy supply system 10, could include providing the consumables and cosmetic substance with an RF tag allowing retrieval of the dynamic information identifier using an appropriate RF scanner) [Minvielle: para. 0070]; (i.e. reading the dynamic information identifier 625 provided on a reference tag) [Minvielle: para. 0093]) registered on the gas distribution assembly ((i.e. The minimum acceptable value may be automatically provided by the information module) [Minvielle: para. 0063]; (i.e. substance dispenser 695 is an information ready dispenser, such as an automated electric pump, that is capable of processing information) [Minvielle: para. 0093]), a definition is made as to whether an item of the information on a gas containers autonomy ((i.e. The minimum acceptable value may be automatically provided by the information module) [Minvielle: para. 0063]; (i.e. substance dispenser 695 is an information ready dispenser, such as an automated electric pump, that is capable of processing information) [Minvielle: para. 0093]) is directly usable, and a 10request for the acquisition of an image by the user is made if not (i.e. Thereafter, the smartphone may request input from the consumer by providing options for the consumer to choose from through the smartphone screen) [Minvielle: para. 0127]; (i.e. a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070]; (i.e. substance reader 690 could be an optical reader such as a barcode scanner or camera capable of discerning reference information, such as a dynamic information identifier. Preferably, consumables and cosmetic substance reader 690 could be an optical reader such as a QR code scanner or camera capable of discerning reference information, such as a dynamic information identifier) [Minvielle: para. 0087]; (i.e. scanning a QR code including the dynamic information identifier) [Minvielle: para. 0172]), in order to start a computation method (i.e. the adaptive dispensing volume in ml may be calculated) [Minvielle: para. 0131] comprising the gas container ((i.e. container) [Minvielle: para. 0132]; (i.e. carrier) [Minvielle: para. 0145]) comprising an outlet (i.e. A hardness tester or force gage can be positioned adjacent an opening in the wall of the sample carrier such that it can be advanced into a consumables and cosmetic substance carried by the sample carrier to sense its tactile characteristics) [Minvielle: para. 0145]; (i.e. The portion of the sensor probes in contact with the consumables and cosmetic substance can be tailored to the specific product and package, while the mating coupler on the outside of the package is always provided in the configuration compatible with the sensor coupler) [Minvielle: para. 0162]; (i.e. Consumer interface) [Minvielle: para. 0087]) and containing gas (i.e. the olfactory sensor or electronic nose may be positioned within the carrier receiving port such that when the sample carrier is inserted, the olfactory sensor or electronic nose is sealingly engaged with a vent provided on the sample carrier. In this way gaseous emissions from a consumables and cosmetic substance carried by the sample carrier can be collected in a controlled and repeatable fashion. An optical sensor may be positioned adjacent a clear wall or window of the sample carrier, wherein the optical sensor can detect a consumables and cosmetic substance carried by the carrier. Various chemical or biologic sensors may be positioned adjacent an opening in a wall of the sample carrier, or alternatively, adjacent a septum or membrane covering an opening in the wall of the sample carrier, such that the various chemical or biologic consumables and cosmetic substance attribute sensors can be placed into direct contact with a consumables and cosmetic substance carried by the sample carrier. Electronic sensors can be positioned to engage electrically conductive leads contacting a consumables and cosmetic substance carried by the sample carrier. A hardness tester or force gage can be positioned adjacent an opening in the wall of the sample carrier such that it can be advanced into a consumables and cosmetic substance carried by the sample carrier to sense its tactile characteristics) [Minvielle: para. 0145] and equipped with at least one gas filling indicator device ((i.e. Electronic sensors can be positioned to engage electrically conductive leads contacting a consumables and cosmetic substance carried by the sample carrier. A hardness tester or force gage can be positioned adjacent an opening in the wall of the sample carrier such that it can be advanced into a consumables and cosmetic substance carried by the sample carrier to sense its tactile characteristics) [Minvielle: para. 0145]; (i.e. meters may take many forms and communicate various messages regarding a  ∆E value) [Minvielle: para. 0168]) and a gas flow rate indicator device (i.e. Consumer interface 660 can be a standalone touchpad display panel which allows interaction with the consumer, but is preferably integrated into controller 630. Consumables and cosmetic substance reader 690 may also be integrated into controller 630) [Minvielle: para. 0087] at the outlet of the gas container ((i.e. Electronic sensors can be positioned to engage electrically conductive leads contacting a consumables and cosmetic substance carried by the sample carrier. A hardness tester or force gage can be positioned adjacent an opening in the wall of the sample carrier such that it can be advanced into a consumables and cosmetic substance carried by the sample carrier to sense its tactile characteristics) [Minvielle: para. 0145]; (i.e. The portion of the sensor probes in contact with the consumables and cosmetic substance can be tailored to the specific product and package, while the mating coupler on the outside of the package is always provided in the configuration compatible with the sensor coupler) [Minvielle: para. 0162]; (i.e. Consumer interface) [Minvielle: para. 0087]), the method (i.e. method) [Minvielle: para. 0069]: recovering (i.e. obtain) [Minvielle: para. 0085] at least one item of identification information ((i.e. obtain reference information regarding consumables and cosmetic substance 620 allowing retrieval of information regarding consumables and cosmetic substance 620 and provides it to controller 630) [Minvielle: para. 0085; Fig. 3]; (i.e. module in efficacy supply system 10, could include providing
the consumables and cosmetic substance with an RF tag allowing retrieval of the dynamic information identifier using an appropriate RF scanner) [Minvielle: para. 0070]; (i.e. reading the dynamic information identifier 625 provided on a reference tag) [Minvielle: para. 0093]) on the gas container ((i.e. substance container) [Minvielle: para. 0158]; (i.e. obtain reference information regarding consumables and cosmetic substance 620 allowing retrieval of information regarding consumables and cosmetic substance 620 and provides it to controller 630. The reference information regarding the consumables and cosmetic substance may comprise a dynamic information identifier 625 provided with and/or associated with the consumables and cosmetic substance 620. Consumables and cosmetic substance reader 690 provides such reference information, the dynamic information identifier 625, to controller 630. Prior to, during, and/or following, consumption of consumables and cosmetic substance 620 consumer 640 provides information to consumer interface 660. Such information is provided by consumer interface 660 to controller 630. Controller 630 correlates the consumables and cosmetic substance information and/or the dynamic information identifier 625 and/or the consumer information and provides the correlated information to consumables and cosmetic substance industry 659) [Minvielle: para. 0085; Fig. 3] 15and/or a quantity of gas used ((i.e. obtained related to the dispensing and consumption of the consumables and cosmetic substance) [Minvielle: para. 0019]; (i.e. obtain reference information regarding consumables and cosmetic substance 620 allowing retrieval of information regarding consumables and cosmetic substance 620 and provides it to controller 630. The reference information regarding the consumables and cosmetic substance may comprise a dynamic information identifier 625 provided with and/or associated with the consumables and cosmetic substance 620. Consumables and cosmetic substance reader 690 provides such reference information, the dynamic information identifier 625, to controller 630. Prior to, during, and/or following, consumption of consumables and cosmetic substance 620 consumer 640 provides information to consumer interface 660. Such information is provided by consumer interface 660 to controller 630. Controller 630 correlates the consumables and cosmetic substance information and/or the dynamic information identifier 625 and/or the consumer information and provides the correlated information to consumables and cosmetic substance industry 659) [Minvielle: para. 0085; Fig. 3]), acquiring (i.e. scanning) [Minvielle: para. 0172], via the communicating mobile device (i.e. The consumer uses his smartphone to scan a dynamic information identifier) [Minvielle: para. 0172], at least one image to recover a first datum ((i.e. a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070]; (i.e. substance reader 690 could be an optical reader such as a barcode scanner or camera capable of discerning reference information, such as a dynamic information identifier. Preferably, consumables and cosmetic substance reader 690 could be an optical reader such as a QR code scanner or camera capable of discerning reference information, such as a dynamic information identifier) [Minvielle: para. 0087]; (i.e. scanning a QR code including the dynamic information identifier) [Minvielle: para. 0172]) on a value indicated (i.e. values for the product identified by the specific dynamic information identifier) [Minvielle: para. 0174] by the gas filling indicator device ((i.e. A hardness tester or force gage) [Minvielle: para. 0145]; (i.e. Using a smart phone any member of the consumables and cosmetic substance supply system can scan a consumables and cosmetic substance and automatically be linked to information module 100 to retrieve creation, origin, and ∆E information regarding the scanned consumables and cosmetic substance. QR codes are a cost effective, readily adopted, provider-friendly, and user-friendly way to mark consumables and cosmetic substances) [Minvielle: para. 0071]) and a second datum ((i.e. value related to phytochemicals have been collected by the consumer module) [Minvielle: para. 0172]; (i.e. barcodes, labels, and/or ink markings. This dynamic encoding, or dynamic information identifier, can be used to make consumables and cosmetic substance information from creation module 200 available to information module 100 for use by preservation module 300, transformation module 400, dispensing module 500, and/or consumption module 600, which includes the ultimate consumer of the consumables and cosmetic substance) [Minvielle: para. 0069]) on a value indicated by the gas flow rate indicator device ((i.e. providing the consumables and cosmetic substance with a barcode allowing retrieval of the dynamic information identifier using an appropriate barcode scanner, such as a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070],  communicating said at least one acquired image ((i.e. facsimile or e-mail) [Minvielle: para. 0176]; (i.e. communicating information related to the ∆E) [Minvielle: para. 0068]) and of said at least one 20recovered item of identification information (i.e. barcodes, labels, and/or ink markings. This dynamic encoding, or dynamic information identifier, can be used to make consumables and cosmetic substance information from creation module 200 available to information module 100 for use by preservation module 300, transformation module 400, dispensing module 500, and/or consumption module 600, which includes the ultimate consumer of the consumables and cosmetic substance) [Minvielle: para. 0069] to a computation module ((i.e. Finally, controller 630 would be the microprocessor in the tablet computer or smartphone. In this embodiment, the software to run consumer module 600 could be an app loaded onto the tablet or smartphone, designed to collect consumer information correlated to a known consumables and cosmetic substance 620, and if desired, to a known consumables and cosmetic substance dynamic information identifier 625) [Minvielle: para. 0176]; (i.e. communicating with the sensing application through any connection known to one skilled in the art, including, but not limited to, external connectors such as USB or custom, Bluetooth, WiFi, RF, and optical capabilities) [Minvielle: para. 0140]; (i.e. with other communications, data processing, or computer system configurations, including: wireless devices, Internet appliances, hand-held devices (including personal digital assistants (PD As)), wearable computers, all manner of cellular or mobile phones, multi-processor systems, microprocessor-based or programmable consumer electronics) [Minvielle: para. 0048]; (i.e. personal computers, laptop computers, tablet computers, and/or smartphones. Software running on these devices can include dedicated computer programs, modules within general programs, and/or smartphone apps) [Minvielle: para. 0077]) configured to deduce therefrom a corresponding value (i.e. determine values corresponding to) [Minvielle: para. 0139] of the autonomy of said gas distribution assembly ((i.e. substance processors such as those in transformation module 400 are required to provide consumables and cosmetic substance information regarding their products. Often, this information takes the form of an ingredient table applied to the packaging of the consumables and cosmetic substance. Currently, the information in this ingredient table is based on averages or minimums for their typical product. Using the consumables and cosmetic substance information from information module 100 provided by creation module 200, preservation module 300, and/or information from the transformation of the consumables and cosmetic substance by transformation module 400, and consumer feedback and updates related to ∆E, preferably obtained through or provided by local storage environments, local storage containers) [Minvielle: para. 0074]; (i.e. substance processor could include a dynamically generated efficacy value table, also referred to herein as a dynamic efficacy value table, for the actual consumables and cosmetic substance being supplied to consumers and further being locally stored by consumers. The information in such a dynamic efficacy value table could be used by dispensing module 500 for adaptively dispensing the consumables and cosmetic substance) [Minvielle: para. 0074]), said computation module (i.e. personal computers, laptop computers, tablet computers, and/or smartphones. Software running on these devices can include dedicated computer programs, modules within general programs, and/or smartphone apps) [Minvielle: para. 0077] comprising at least image processing means ((i.e. a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070]; (i.e. reading or scanning its dynamic information identifier, such as when it passes through a scanner) [Minvielle: para. 0063]), generating a warning (i.e. the consumer may also receive an alarm or warning from his smartphone) [Minvielle: para. 0155] when the autonomy value of the gas distribution assembly is below a predetermined threshold (i.e. notify the consumer through its consumer interface when the antibiotic suspension's efficacy value has reached or fallen below the minimum acceptable efficacy value) [Minvielle: para. 0063], 25wherein the first datum ((i.e. a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070]; (i.e. substance reader 690 could be an optical reader such as a barcode scanner or camera capable of discerning reference information, such as a dynamic information identifier. Preferably, consumables and cosmetic substance reader 690 could be an optical reader such as a QR code scanner or camera capable of discerning reference information, such as a dynamic information identifier) [Minvielle: para. 0087]; (i.e. scanning a QR code including the dynamic information identifier) [Minvielle: para. 0172]) and the second datum ((i.e. value related to phytochemicals have been collected by the consumer module) [Minvielle: para. 0172]; (i.e. barcodes, labels, and/or ink markings. This dynamic encoding, or dynamic information identifier, can be used to make consumables and cosmetic substance information from creation module 200 available to information module 100 for use by preservation module 300, transformation module 400, dispensing module 500, and/or consumption module 600, which includes the ultimate consumer of the consumables and cosmetic substance) [Minvielle: para. 0069]) are recovered simultaneously by an acquisition of a single image ((i.e. In operation, consumer 640 would use the camera on the tablet computer or smartphone to read a barcode or QR code on consumables and cosmetic substance 620 providing the reference information or dynamic information identifier 625 for consumables and cosmetic substance 620) [Minvielle: para. 0089] – Minvielle discloses that his system can read both the QR code (i.e. first datum) and the barcode (i.e. second datum).  It is obvious that the camera can capture both the QR code (i.e. first datum) and the barcode (i.e. second datum) as the same time).  
Minvielle does not explicitly disclose the following claim limitations (Emphasis added).
A communicating mobile device program comprising program code portions and capable of being launched or downloaded on the communicating mobile device 5on reading a recognition chip borne by a gas distribution assembly, for the execution of a method, when the communicating mobile device program is run on the communicating mobile device, according to which, on the basis of the information registered on the gas distribution assembly, a definition is made as to whether an item of the information on a gas containers autonomy is directly usable, and a 10request for the acquisition of an image by the user is made if not, in order to start a computation method comprising the gas container comprising an outlet and containing gas and equipped with at least one gas filling indicator device and a gas flow rate indicator device at the outlet of the gas container, the method: recovering at least one item of identification information on the gas container 15and/or a quantity of gas used, acquiring, via the communicating mobile device, at least one image to recover a first datum on a value indicated by the gas filling indicator device and a second datum on a value indicated by the gas flow rate indicator device, communicating said at least one acquired image and of said at least one 20recovered item of identification information to a computation module configured to deduce therefrom a corresponding value of the autonomy of said gas distribution assembly, said computation module comprising at least image processing means, generating a warning when the autonomy value of the gas distribution assembly is below a predetermined threshold, 25wherein the first datum and the second datum are recovered simultaneously by an acquisition of a single image.  
However, in the same field of endeavor Allidieres further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. FIG. 1 shows an installation for implementing a method of filling a container 2 with gas to a pressure P2 from a gas source 1 at a pressure P1 above P2, said container 2 and said gas source 1 being connected via a line 3 enabling the gas to pass from one to the other. The flow of gas filling the container 2 is regulated using an on/off valve 4 placed on said line 3. The opening and closing of this on/off valve 4 depends on the mean flow rate, likened to an increase in the pressure P2 of the pressurized gas in the container 2, which is estimated by measuring the pressure in the feed line 3 at the inlet of the container 2 using a pressure-transmitting system 5 or PT (pressure transmitter) coupled to a pressure indicator 6 or PIC (pressure indicator controller) which controls the opening and closing of the valve 4. FIG. 2 shows an installation for implementing a method of filling a container 12 with gas to a pressure P2 from a gas source 11 at a pressure P1 above P2, said container 12 and said gas source 11 being connected via a line 13 enabling the gas to pass from one to the other. The flow of gas filling the container 12 is regulated using a variable-flow regulating valve 14 placed in said line enabling the gas to pass. The opening and closing of this regulating valve 14 depends on the rate of gas transfer, which is measured using a flow-transmitting system 15 or FT (flow transmitter) coupled to a flow indicator 16 or FIC (flow indicator controller) which controls the opening and closing of the valve 14. FIG. 3 shows an installation for implementing a method of filling a container 22 with gas to a pressure P2 from a gas source 21 at a pressure P1 above P2, said container 22 and said gas source 21 being connected via a line 23 enabling the gas to pass from one to the other. The flow of gas filling the container 22 is regulated using a set of three on/off valves 24, 25, 26 having different flow rates which are placed in parallel and connected to said line 23, so that one particular flow rate corresponds to one on/off valve 24, 25, 26 and the opening and/or closing of each valve is controlled according to the filling rate, which is measured using a flow-transmitting system 27 or FT (flow transmitter) coupled to a flow indicator 28 or FIC (flow indicator controller) which controls the opening and closing of the valves 24, 25, 26.) [Allidieres: para. 0052-0054; Figs. 1-3]; (i.e. the valves, hoses and pipes, comprising the filling circuit) [Allidieres: para. 0005]) and a gas flow rate indicator device (i.e. According to the invention, the filling rate may be controlled by any member known to those skilled in the art for regulating a flow rate. In particular, the flow rate may be measured by a Coriolis flowmeter) [Allidieres: para. 0035] 
or a quantity of gas used (i.e. the amount of gas transferred during the filling) [Allidieres: para. 0002], (i.e. According to the invention, the filling rate may be controlled by any member known to those skilled in the art for regulating a flow rate. In particular, the flow rate may be measured by a Coriolis flowmeter) [Allidieres: para. 0035].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minvielle with Allidieres to install a gas flow rate indicator device, such as the Coriolis flowmeter, in the system.  
Therefore, the combination of Minvielle with Allidieres will enable users to recognize the flow rate of the gas transferred.
Minvielle and Allidieres do not explicitly disclose the following claim limitations (Emphasis added).
a definition is made as to whether an item of information on the autonomy of the container is directly usable, and a request for the acquisition of an image by the user is made if not, 
However, in the same field of endeavor Corcoran further discloses the claim limitations and the deficient claim limitations, as follows:
whether an item of information on the autonomy of the container is directly usable (i.e. Transformation of cargo and container data into useable data processing formats and Government compliant reporting/transaction formats, as needed by GCCIC association members) [Corcoran: para. 0067].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minvielle and Allidieres with Corcoran to determine whether the data information of the container is directly usable or not.  
Therefore, the combination of Minvielle and Allidieres with Corcoran will enable the user to request the system to transform the data into a complaint format by the government and the GCCIC association requirements [Corcoran: para. 0067].   

Regarding claim 2, Minvielle meets the claim limitations as set forth in claim 1.Minvielle further meets the claim limitations as follow.
The method as claimed in claim 1 (i.e. method) [Minvielle: para. 0069], wherein the computation module and the image processing means are embedded in the communicating mobile device (i.e. consumer module 600 is an integrated
device such as a tablet computer or smartphone. In this case, consumables and cosmetic substance reader 690 could be the camera located on the tablet or smartphone. Consumer interface 660 would be the touchscreen display of the tablet or smartphone. Finally, controller 630 would be the microprocessor
in the tablet computer or smartphone) [Minvielle: para. 0088].  

Regarding claim 4, Minvielle meets the claim limitations as set forth in claim 1.Minvielle further meets the claim limitations as follow.
The method as claimed in claim 1 (i.e. method) [Minvielle: para. 0069], wherein the step of recovery of information (i.e. reading the dynamic information identifier 625 provided on a reference tag) [Minvielle: para. 0093] comprises a step of pairing of the communicating mobile device ((i.e. While aspects of the invention, such as certain functions, are described as being performed exclusively on a single device, the invention can also be practiced in distributed environments where functions or modules are shared among disparate processing devices. The disparate processing devices are linked through a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet. In a distributed computing environment, program modules may be located in both local and remote memory storage devices) [Minvielle: para. 0049]; (i.e. an application on the consumer's smartphone can enable the coupon to communicate with the smartphone such that the smartphone acts as the consumer interface) [Minvielle: para. 0065]; (i.e. he can scan the dynamic information identifier of a wide variety of consumables and cosmetic substances with his smartphone, and the application can communicate with the consumables and cosmetic substance information module to determine a current ∆E or corresponding residual efficacy value) [Minvielle: para. 0064]) and the gas distribution assembly concerned (i.e. substance dispenser 695 is an information ready dispenser, such as an automated electric pump, that is capable of processing information) [Minvielle: para. 0093].

Regarding claim 5, Minvielle meets the claim limitations as set forth in claim 1.Minvielle further meets the claim limitations as follow.
The method as claimed in claim 1 (i.e. method) [Minvielle: para. 0069], wherein the preliminary pairing step ((i.e. While aspects of the invention, such as certain functions, are described as being performed exclusively on a single device, the invention can also be practiced in distributed environments where functions or modules are shared among disparate processing devices. The disparate processing devices are linked through a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet. In a distributed computing environment, program modules may be located in both local and remote memory storage devices) [Minvielle: para. 0049]; (i.e. an application on the consumer's smartphone can enable the coupon to communicate with the smartphone such that the smartphone acts as the consumer interface) [Minvielle: para. 0065]) generates the opening or the downloading on the communicating mobile device of an application ((i.e. controller 630 would be the microprocessor in the tablet computer or smartphone. In this embodiment, the software to run consumer module 600 could be an app loaded onto the tablet or smartphone, designed to collect consumer information correlated to a known consumables and cosmetic substance 620, and if desired, to a known consumables and cosmetic substance dynamic information identifier 625) [Minvielle: para. 0176]; (i.e. a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070]; (i.e. a smartphone with a camera running an application for reading alphanumeric characters) [Minvielle: para. 0070])  for processing parameters associated with the gas distribution assembly ((i.e. an application on the consumer's smartphone can enable the coupon to communicate with the smartphone such that the smartphone acts as the consumer interface) [Minvielle: para. 0065]; (i.e. he can scan the dynamic information identifier of a wide variety of consumables and cosmetic substances with his smartphone, and the application can communicate with the consumables and cosmetic substance information module to determine a current ∆E or corresponding residual efficacy value) [Minvielle: para. 0064]; (i.e. substance dispenser 695 is an information ready dispenser, such as an automated electric pump, that is capable of processing information) [Minvielle: para. 0093]).

Regarding claim 6, Minvielle meets the claim limitations as set forth in claim 1.Minvielle further meets the claim limitations as follow.
The method as claimed in claim 1 (i.e. method) [Minvielle: para. 0069], wherein an acquisition of information on the temperature of the gas container is also carried out (i.e. Such features may include, but are not limited to, sensors capable of measuring and collecting data related to visual appearance, optical properties, electrical properties, mechanical properties, taste, smell, volatiles, texture, touch, sound, chemical composition, temperature, weight, volume, density, hardness, viscosity, surface tension, and any other detectable attributes of consumables and cosmetic substances) [Minvielle: para. 0111].  

Regarding claim 7, Minvielle meets the claim limitations as set forth in claim 1.Minvielle further meets the claim limitations as follow.
The method as claimed in claim 1 (i.e. method) [Minvielle: para. 0069], wherein
the communicating mobile device is chosen from among smartphones or tablets (i.e. controller 630 would be the microprocessor in the tablet computer or smartphone. In this embodiment, the software to run consumer module 600 could be an app loaded onto the tablet or smartphone, designed to collect consumer information correlated to a known consumables and cosmetic substance 620, and if desired, to a known consumables and cosmetic substance dynamic information identifier 625) [Minvielle: para. 0176].  

Regarding claim 8, Minvielle meets the claim limitations as set forth in claim 1.Minvielle further meets the claim limitations as follow.
A method (i.e. method) [Minvielle: para. 0069] for managing stock of gas distribution assemblies (i.e. solution to allow the management and tracking of evolving efficacy values across the entire cycle from creation to use. In order to manage the efficacy value of consumables and cosmetic substances across the entire cycle from creation to use, the consumables and cosmetic substance industry will need to identify, track, measure, estimate, preserve, transform, dispense, and record efficacy value for consumables and cosmetic substances) [Minvielle: para. 0006], based on an item of information on the autonomy of at least one of these assemblies (i.e. In order to manage the efficacy value of consumables and cosmetic substances across the entire cycle from creation to use, the consumables and cosmetic substance industry will need to identify, track, measure, estimate, preserve, transform, dispense, and record efficacy value for consumables and cosmetic substances. Of particular importance is the measurement, estimation, and tracking of changes to the efficacy content of a consumables and cosmetic substance from creation to use. This information could be used, not only by the consumer in selecting and dispensing particular consumables and cosmetic substances, but could be used by the other consumables and cosmetic substance industry silos, including creation, preservation, transformation, and dispensing, to make decisions on how to create, handle and process consumables and cosmetic substances. Additionally, those who sell consumables and cosmetic substances to consumers could communicate perceived qualitative values of the consumables and cosmetic substance in their efforts to market and position their consumables and cosmetic substance products. Further, a determinant of price of the consumables and cosmetic substance could be particular efficacy values, and if changes to those values are perceived as desirable. For example, if a desirable efficacy value has been maintained, improved, or minimally degraded, the corresponding consumables and cosmetic substance could be marketed as a premium product. Still further, a system allowing creators, preservers, transformers, and applicators of consumables and cosmetic substances to update labeling content to reflect the most current information about the consumables and cosmetic substances would provide consumers with the information they need to make informed decisions regarding the consumables and cosmetic substances they purchase and use. Such information updates could include efficacy values of the consumables and cosmetic substance, and may further include information regarding the source, creation and other origin information for the consumables and cosmetic substance) [Minvielle: para. 0006], obtained via the computation method as claimed in claim 1 ((i.e. While aspects of the invention, such as certain functions, are described as being performed exclusively on a single device, the invention can also be practiced in distributed environments where functions or modules are shared among disparate processing devices. The disparate processing devices are linked through a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet. In a distributed computing environment, program modules may be located in both local and remote memory storage devices) [Minvielle: para. 0049]), said autonomy information item being transmitted to a stock management server (i.e. While aspects of the invention, such as certain functions, are described as being performed exclusively on a single device, the invention can also be practiced in distributed environments where functions or modules are shared among disparate processing devices. The disparate processing devices are linked through a communications network, such as a Local Area Network (LAN), Wide Area Network (WAN), or the Internet. In a distributed computing environment, program modules may be located in both local and remote memory storage devices. Aspects of the invention may be stored or distributed on tangible computer-readable media, including magnetically or optically readable computer discs, hard-wired or preprogrammed chips ( e.g., EEPROM semiconductor chips), nanotechnology memory, biological memory, or other data storage media. Alternatively, computer implemented instructions, data structures, screen displays, and other data related to the invention may be distributed over the Internet or over other networks (including wireless networks), on a propagated signal on a propagation medium (e.g., an electromagnetic wave(s), a sound wave, etc.) over a period of time. In some implementations, the data may be provided on any analog or digital network (packet switched, circuit switched, or other scheme). In some instances, the interconnection between modules is the internet, allowing the modules (with, for example, WiFi capability) to access web content offered through various web servers. The network may be any type of cellular, IP-based or converged telecommunications network, including but not limited to Global System for Mobile Communications (GSM), Time Division Multiple Access (TDMA), Code Division Multiple Access (CDMA), Orthogonal Frequency Division Multiple Access (OFDM), General Packet Radio Service (GPRS), Enhanced Data GSM Environment (EDGE), Advanced Mobile Phone System (AMPS), Worldwide Interoperability for Microwave Access (WiMAX), Universal Mobile Telecommunications System (UMTS), Evolution-Data Optimized (EVDO), Long Term Evolution (LTE), Ultra Mobile Broadband (UMB), Voice over Internet Protocol (VoIP), Unlicensed Mobile Access (UMA), etc.  The modules in the systems can be understood to be integrated in some instances and in particular embodiments, only particular modules may be interconnected) [Minvielle: para. 0049-52].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Minvielle (US Patent 9,770,804 B2), (“Minvielle”), in view of Allidieres et al. (US Patent Application Publication 2010/0294393 A1), (“Allidieres”), in view of Corcoran et al. (US Patent Application Publication 2005/0075899 A1), (“Corcoran”), in view of Shimohata et al. (US Patent 9,597,602 B2), (“Shimohata”).
Regarding claim 3, Minvielle and Allidieres meet the claim limitations as set forth in claim 1.Minvielle further meets the claim limitations as follow.
The method as claimed in claim 1 (i.e. method) [Minvielle: para. 0069], wherein the step of recovery of identification information ((i.e. obtain reference information regarding consumables and cosmetic substance 620 allowing retrieval of information regarding consumables and cosmetic substance 620 and provides it to controller 630) [Minvielle: para. 0085; Fig. 3] ; (i.e. module in efficacy supply system 10, could include providing the consumables and cosmetic substance with an RF tag allowing retrieval of the dynamic information identifier using an appropriate RF scanner) [Minvielle: para. 0070]; (i.e. reading the dynamic information identifier 625 provided on a reference tag) [Minvielle: para. 0093]) is a preliminary step to the step of acquisition of the first and second data ((i.e. a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070]; (i.e. substance reader 690 could be an optical reader such as a barcode scanner or camera capable of discerning reference information, such as a dynamic information identifier. Preferably, consumables and cosmetic substance reader 690 could be an optical reader such as a QR code scanner or camera capable of discerning reference information, such as a dynamic information identifier) [Minvielle: para. 0087]; (i.e. scanning a QR code including the dynamic information identifier) [Minvielle: para. 0172]); ((i.e. value related to phytochemicals have been collected by the consumer module) [Minvielle: para. 0172]; (i.e. barcodes, labels, and/or ink markings. This dynamic encoding, or dynamic information identifier, can be used to make consumables and cosmetic substance information from creation module 200 available to information module 100 for use by preservation module 300, transformation module 400, dispensing module 500, and/or consumption module 600, which includes the ultimate consumer of the consumables and cosmetic substance) [Minvielle: para. 0069]).
Minvielle and Allidieres do not explicitly disclose the following claim limitations (Emphasis added).
The method as claimed in claim 1, wherein the step of recovery of identification information is a preliminary step to the step of acquisition of the first and second data.
However, in the same field of endeavor Shimohata further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the step of recovery of identification information is a preliminary step to the step of acquisition of the first and second data (i.e. The information processing device may execute a first process using the object information (read from the tag) and a second process of executing a process using the character image information) [Shimohata: col. 31, line 37-41].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minvielle and Allidieres with Shimohata to program the system to process the image data after reading the identification tag on the device.  
Therefore, the combination of Minvielle and Allidieres with Shimohata will enable the system to identify a correct device and process appropriate information related to the device correctly. 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Parias (US Patent 2010/0261430 A1), (“Parias”), in view of Levine et al. (US Patent Application Publication 2012/0080103 A1), (“Levine”).
Regarding claim 9, Parias meets the claim limitations as follow.
A gas distribution assembly comprising (i.e. a gas cylinder 122 management system) [Parias: para. 0095] a gas container (i.e. a gas cylinder) [Parias: para. 0096], a valve block fixed to the gas container (i.e. the gas cylinder valve 404 that controls the flow of gas out of the gas cylinder 122 through the gas cylinder pipe 406) [Parias: para. 0056; Fig. 4] and comprising at least one gas output coupling (i.e. the flow of gas out of the gas cylinder 122 through the gas cylinder pipe 406) [Parias: para. 0056; Fig. 4], and a gas flow rate regulation member ((i.e. the gas cylinder cap 124) [Parias: para. 0056]; (i.e. the pressure sensor 104 may be used to regulate the activation) [Parias: para. 0044]; (i.e. the gas cylinder valve 404 that controls the flow of gas out of the gas cylinder 122 through the gas cylinder pipe 406) [Parias: para. 0056; Fig. 4]) having a face supporting an item of information ((i.e. FIG. 4 is a block diagram which illustrates a gas cylinder 122 tagged with a wirelessly readable electronic tag 120 according to one embodiment of the invention, and FIG. 5 is a block diagram which illustrates a gas cylinder 122 with a cap 124 tagged with a wirelessly readable electronic tag 120) [Parias: para. 0055]; (i.e. as depicted in FIG. 5, the wireless identification tag 120 may be placed on the handle 504 of the gas cylinder cap 124. By placing the wireless identification tag 120 on or near the handle 504 of the gas cylinder top or on or near the gas cylinder handle 402, the wireless identification tag 120 may be positioned so that the reader/writer module 108 in the glove 102 may read the wireless identification tag 120 when the pressure sensor 104 detects a pressure due to the user 112 grasping either the handle 504 of the gas cylinder cap) [Parias: para. 0056; Fig. 6]) relating to the flow rate of the gas ((i.e. the flow of gas out of the gas cylinder 122 through the gas cylinder pipe 406) [Parias: para. 0056; Fig. 4]; (i.e. measuring a pressure value via the pressure sensor, determining if the pressure value measured via the pressure sensor is above a threshold pressure value, and, if so, reading wireless tag data from a wireless identification tag) [Parias: para. 0014]), the gas distribution assembly (i.e. a gas cylinder 122 management system) [Parias: para. 0095] further comprising a pressure gauge (i.e. the pressure sensor 104 detects a pressure) [Parias: para. 0056] arranged to show an item of information relating to a pressure of the gas contained in the container ((i.e. wireless identification tags 120 are depicted on the gas cylinder handle 402 and on the gas cylinder valve 404 that controls the flow of gas out of the gas cylinder 122 through the gas cylinder pipe 406) [Parias: para. 0056; Fig. 4]; (i.e. measuring a pressure value via the pressure sensor, determining if the pressure value measured via the pressure sensor is above a threshold pressure value, and, if so, reading wireless tag data from a wireless identification tag) [Parias: para. 0014]), wherein a screen of the gauge is disposed in proximity to the face supporting the item of information ((i.e. FIG. 9 is a block diagram which illustrates a graphical user interface (GUI) 902 of the portable computing device 110 according to one embodiment of the invention. The portable computing device 110 may have buttons 904 and/or a touch screen 906) [Parias: para. 0081; Fig. 9]; (i.e. information 916, may indicate the wireless identification tag that is missing required data 918, may provide fields for updating the missing information 924, 926, and/or may give the user on screen buttons 920, 922 for accepting changes to the additional tag data 922 or leaving the record blank 920.) [Parias: para. 0083; Fig. 9]; (i.e. One skilled in the art will recognize that the portable computing device 110 and GUI 902 of FIG. 9 are only examples, and may be configured in any appropriate manner) [Parias: para. 0085]) relating to the gas flow rate borne by the regulation member ((i.e. the reader/writer module 108 checks to see if a pressure value measured by the pressure sensor 104 is above a threshold pressure value. If the measured pressure value is greater than the threshold pressure value, the process 600 proceeds to step 608 where the reader/writer module control circuitry 214 on the reader/writer module 108 is activated by turning the antenna 106 on for a set period of time to read a wireless identification tag 120) [Parias: para. 0063]; (i.e. the pressure sensor 104 may be used to regulate the activation of the antenna) [Parias: para. 0044]).
Parias does not explicitly disclose the following claim limitations (Emphasis added).
A gas distribution assembly comprising a gas container, a valve block fixed to the gas container and comprising at least one gas output coupling, and a gas flow rate regulation member having a face supporting an item of information relating to a flow rate of a gas, the gas distribution assembly further comprising a pressure gauge 25arranged to show an item of information relating to a pressure of the gas contained in the gas container, wherein a screen of the gauge is disposed in proximity to a face supporting the item of information relating to the gas flow rate borne by the gas flow rate regulation member. 
However, in the same field of endeavor Levine further discloses the claim limitations and the deficient claim limitations, as follows:
the gas distribution assembly further comprising a pressure gauge arranged to show an item of information relating to a pressure of the gas contained in the gas container ((i.e. display assembly can comprise a computer processor operatively coupled with the pressure gauge and the flow rate adjuster, the computer processor being configured to receive a flow rate indication from the flow rate adjuster; receive a pressure indication from the pressure gauge; and calculate an amount of time remaining based upon the flow rate indication, the pressure indication, and one or more parameters relating to the size of a tank; and a display screen adapted to display the amount of time remaining.) [Levine: para. 0007]; (i.e. The display screen 312 can be further adapted to display at least one of the flow rate indication and the pressure indication) [Levine: para. 0085]), wherein the screen of the gauge is disposed in proximity to the face supporting the item of information relating to the gas flow rate borne by the regulation member (((i.e. FIG. 7 is a perspective view of a regulator assembly 200 with an integral display in accordance with exemplary embodiments. Like reference numerals are used in FIG. 7 for like parts shown in FIGS. 1-4. In exemplary embodiments, the regulator 270 can include a side wall 271 having pressure values 250 disposed thereon and an inner housing 210 (shown in partial phantom) that can be configured and arranged to rotate within the regulator 270. The inner housing can be connected to the flow rate adjustment knob 278. An opening 244 in the side wall 271 can be positioned to allow the user of the device to view the time values 250. As with the previously described embodiments, when the user rotates the flow rate adjustment knob 278, the needle or indicator 273 can overlap a time remaining value 220 which can indicate a time remaining for the fluid to flow through the regulator 270 at the pressure reading of the gauge 277 thereby obviating the need of the user of the device to perform a manual calculation to determine the time remaining value 220. In yet another embodiment, the gauge 277 can include pressure values 290 and the gauge 277 and the pressure values 290 can be positioned in operative relationship to the time values 250 based on known calculations relating to pressure, flow rate and duration of flow for a contained, pressurized fluid of known volume.)  [Levine: para. 0081; Fig. 7] – Note: Fig.7 shows the pressure gauge 277 is near the display of supporting information relating to the gas flow rate 250); (i.e. display assembly can comprise a computer processor operatively coupled with the pressure gauge and the flow rate adjuster, the computer processor being configured to receive a flow rate indication from the flow rate adjuster; receive a pressure indication from the pressure gauge; and calculate an amount of time remaining based upon the flow rate indication, the pressure indication, and one or more parameters relating to the size of a tank; and a display screen adapted to display the amount of time remaining.) [Levine: para. 0007]; (i.e. The display screen 312 can be further adapted to display at least one of the flow rate indication and the pressure indication) [Levine: para. 0085]; (i.e. In further alternative embodiments, a CPU may be used to calculate time remaining values (See FIG. 8). Although depicted in FIG. 3-5 as including a pressure gauge comprising an indicator, e.g., a needle, in exemplary embodiments, alternative types of pressure gauges may be used. For example, a digital pressure gauge or a pressure gauge that does not require the use of a needle may be used. In exemplary embodiments, the time remaining display assembly 100 may be adapted to couple to any type of standard regulator and/or pressure gauge) [Levine: para. 0032; Figs. 8] – Note: In the Fig. 8, Levine also discloses a digital screen displays information related to the gas flow rate)).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Parias with Levine to install one or more displays in the system.  
Therefore, the combination of Parias with Levine will enable users to see information related the flow rate of the gas. 

Regarding claim 10, Parias meets the claim limitations as set forth in claim 9.Parias further meets the claim limitations as follow.
The gas distribution assembly as claimed in claim 9 (i.e. a gas cylinder 122 management system) [Parias: para. 0095], wherein the screen of the pressure gauge and the face supporting information relating to the gas flow ratePreliminary Amendment borne by the regulation member are arranged opposite the container relative to the gas output coupling.  
Parias does not explicitly disclose the following claim limitations (Emphasis added).
The gas distribution assembly as claimed in claim 9, wherein the screen of the pressure gauge and the face supporting information relating to the gas flow ratePreliminary Amendment borne by the regulation member are arranged opposite the container relative to the gas output coupling.
However, in the same field of endeavor Levine further discloses the deficient claim limitations as follows:
wherein the screen of the pressure gauge and the face supporting information relating to the gas flow ratePreliminary Amendment ((i.e. display assembly can comprise a computer processor operatively coupled with the pressure gauge and the flow rate adjuster, the computer processor being configured to receive a flow rate indication from the flow rate adjuster; receive a pressure indication from the pressure gauge; and calculate an amount of time remaining based upon the flow rate indication, the pressure indication, and one or more parameters relating to the size of a tank; and a display screen adapted to display the amount of time remaining.) [Levine: para. 0007]; (i.e. The display screen 312 can be further adapted to display at least one of the flow rate indication and the pressure indication) [Levine: para. 0085]) borne by the regulation member are arranged opposite the container relative to the gas output coupling ((i.e. FIG. 7 is a perspective view of a regulator assembly 200 with an integral display in accordance with exemplary embodiments. Like reference numerals are used in FIG. 7 for like parts shown in FIGS. 1-4. In exemplary embodiments, the regulator 270 can include a side wall 271 having pressure values 250 disposed thereon and an inner housing 210 (shown in partial phantom) that can be configured and arranged to rotate within the regulator 270. The inner housing can be connected to the flow rate adjustment knob 278)  [Levine: para. 0081; Fig. 7]; (i.e. The time display assembly 100 can include an outer housing 40, a regulator 70, an inner housing 10, and/or a gauge assembly 82. Although the outer housing 40, regulator 70, and inner housing 10 are depicted in FIGS. 1-8 in a generally cylindrical and/or rounded shape, any shape feasible may be used. The outer housing 40 may include a leading edge portion 41, a first aperture 47, a second aperture 48, a third aperture 49, a wall 42, a display aperture 44, a leading window edge portion 46, an interior lip 56 and/or a trailing edge portion 51. The outer housing 40 may include a substantially hollow interior and/or inner region surrounded by the wall 42. The outer housing 40 may be sized proportionately in relation to the regulator 70 and the inner housing 10, such that the inner housing 10 and the regulator 70 may fit within the wall 42) [Levine: para. 0050-0051]; (i.e. display may be adapted to fit any regulator for compressed gas tanks. In alternative embodiments, in addition to an inner housing 10, the time remaining display assembly 100 may further comprise an outer housing 40. The outer housing may be adapted to cover the inner housing, such that only one set of time remaining values/scale can be viewed at a time through a window)  [Levine: para. 0029]; (i.e. The present disclosure relates to an assembly that can be adapted to attach to an existing regulator, or can be formed integral with the regulator. An exemplary apparatus can couple to an assembly adapted to display time values calibrated to flow rates to a flow rate adjuster, such as a knob on a regulator. In exemplary embodiments, the time display apparatus may comprise a series of time values printed on a surface. The surface may be integral with the regulator or may be a separate assembly) [Levine: para. 0035]; (i.e. In further alternative embodiments, a CPU may be used to calculate time remaining values (See FIG. 8). Although depicted in FIG. 3-5 as including a pressure gauge comprising an indicator, e.g., a needle, in exemplary embodiments, alternative types of pressure gauges may be used. For example, a digital pressure gauge or a pressure gauge that does not require the use of a needle may be used. In exemplary embodiments, the time remaining display assembly 100 may be adapted to couple to any type of standard regulator and/or pressure gauge) [Levine: para. 0032; Figs. 8] – Note: Levine discloses that the regulator is located inside the inner housing.  On the other hand, Levine discloses that the display, such as a digital display in Fig. 8, is attached to the outer of the outer housing.  Hence Levine discloses the screen is on the opposite of the output coupling (i.e. the regulator) related to the wall of the container).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minvielle with Levine to install a display screen on the outer of the container.  
Therefore, the combination of Minvielle with Levine will enable users to view information on the display screen. 

Regarding claim 11, Parias meets the claim limitations as set forth in claim 9.Parias further meets the claim limitations as follow.
The assembly as claimed in claim 9 (i.e. a gas cylinder 122 management system) [Parias: para. 0095], wherein the pressure gauge and the face supporting information relating to the gas flow rate extend along planes substantially parallel to one another.  
Parias does not explicitly disclose the following claim limitations (Emphasis added).
The assembly as claimed in claim 9, wherein the pressure gauge and the face supporting information relating to the gas flow rate extend along planes substantially parallel to one another.
However, in the same field of endeavor Levine further discloses the deficient claim limitations as follows:
wherein the pressure gauge and the face supporting information relating to the gas flow rate extend along planes substantially parallel to one another ((i.e. FIG. 7 is a perspective view of a regulator assembly 200 with an integral display in accordance with exemplary embodiments. Like reference numerals are used in FIG. 7 for like parts shown in FIGS. 1-4. In exemplary embodiments, the regulator 270 can include a side wall 271 having pressure values 250 disposed thereon and an inner housing 210 (shown in partial phantom) that can be configured and arranged to rotate within the regulator 270. The inner housing can be connected to the flow rate adjustment knob 278. An opening 244 in the side wall 271 can be positioned to allow the user of the device to view the time values 250. As with the previously described embodiments, when the user rotates the flow rate adjustment knob 278, the needle or indicator 273 can overlap a time remaining value 220 which can indicate a time remaining for the fluid to flow through the regulator 270 at the pressure reading of the gauge 277 thereby obviating the need of the user of the device to perform a manual calculation to determine the time remaining value 220. In yet another embodiment, the gauge 277 can include pressure values 290 and the gauge 277 and the pressure values 290 can be positioned in operative relationship to the time values 250 based on known calculations relating to pressure, flow rate and duration of flow for a contained, pressurized fluid of known volume.)  [Levine: para. 0081; Fig. 7] – Note: Fig.7 shows the pressure gauge 277 is on a parallel plane with the face supporting information relating to the gas flow rate 250).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Parias with Levine to install a display screen on the outer of the container.  
Therefore, the combination of Parias with Levine will enable users to view information on the display screen. 

Regarding claim 12, Parias meets the claim limitations as set forth in claim 9.Parias further meets the claim limitations as follow.
The assembly as claimed in claim 12 (i.e. a gas cylinder 122 management system) [Parias: para. 0095], further comprising a handle (i.e. the gas cylinder handle 402) [Parias: para. 0056; Figs. 4-5] disposed at the top of the container (i.e. the gas cylinder 122) [Parias: para. 0033; Figs. 4-5], covering the valve block (i.e. the gas cylinder valve 404) [Parias: para. 0056; Figs. 4-5] (Note: Figs. 4 and 5 shows that the gas cylinder handle 402 on the top of the gas cylinder 122 and covers the gas cylinder valve 404 and the gas cylinder cap 124), the pressure gauge and the gas flow rate regulation member (i.e. the gas cylinder cap 124) [Parias: para. 0056; Figs. 4-5], said handle incorporating a recognition chip (i.e. One skilled in the art will recognize that the portable computing device 110 and GUI 902 of FIG. 9 are only examples, and may be configured in any appropriate manner) [Parias: para. 0085].
Parias does not explicitly disclose the following claim limitations (Emphasis added).
The assembly as claimed in claim 12, further comprising a handle disposed at the top of the container, covering the valve block, the pressure gauge and the gas flow rate regulation member, said handle incorporating a recognition chip.  
However, in the same field of endeavor Levine further discloses the claim limitations and the deficient claim limitations as follows:
the pressure gauge and the gas flow rate regulation member ((i.e. display assembly can comprise a computer processor operatively coupled with the pressure gauge and the flow rate adjuster, the computer processor being configured to receive a flow rate indication from the flow rate adjuster; receive a pressure indication from the pressure gauge; and calculate an amount of time remaining based upon the flow rate indication, the pressure indication, and one or more parameters relating to the size of a tank; and a display screen adapted to display the amount of time remaining) [Levine: para. 0007]; (i.e. The time display assembly 100 can include an outer housing 40, a regulator 70, an inner housing 10, and/or a gauge assembly 82. Although the outer housing 40, regulator 70, and inner housing 10 are depicted in FIGS. 1-8 in a generally cylindrical and/or rounded shape, any shape feasible may be used. The outer housing 40 may include a leading edge portion 41, a first aperture 47, a second aperture 48, a third aperture 49, a wall 42, a display aperture 44, a leading window edge portion 46, an interior lip 56 and/or a trailing edge portion 51. The outer housing 40 may include a substantially hollow interior and/or inner region surrounded by the wall 42. The outer housing 40 may be sized proportionately in relation to the regulator 70 and the inner housing 10, such that the inner housing 10 and the regulator 70 may fit within the wall 42) [Levine: para. 0050-0051]; (i.e. FIG. 7 is a perspective view of a regulator assembly 200 with an integral display in accordance with exemplary embodiments. Like reference numerals are used in FIG. 7 for like parts shown in FIGS. 1-4. In exemplary embodiments, the regulator 270 can include a side wall 271 having pressure values 250 disposed thereon and an inner housing 210 (shown in partial phantom) that can be configured and arranged to rotate within the regulator 270. The inner housing can be connected to the flow rate adjustment knob 278. An opening 244 in the side wall 271 can be positioned to allow the user of the device to view the time values 250. As with the previously described embodiments, when the user rotates the flow rate adjustment knob 278, the needle or indicator 273 can overlap a time remaining value 220 which can indicate a time remaining for the fluid to flow through the regulator 270 at the pressure reading of the gauge 277 thereby obviating the need of the user of the device to perform a manual calculation to determine the time remaining value 220. In yet another embodiment, the gauge 277 can include pressure values 290 and the gauge 277 and the pressure values 290 can be positioned in operative relationship to the time values 250 based on known calculations relating to pressure, flow rate and duration of flow for a contained, pressurized fluid of known volume.)  [Levine: para. 0081; Fig. 7] – Note: Levine discloses that the regulator and the pressure gauge are inside the inner housing of the cylinder.  Hence, the handle also covering the pressure gauge and the regulator).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Parias with Levine to install the pressure gauge and the regulator in the inner housing of the container.  
Therefore, the combination of Parias with Levine will improve the safety of the system. 

Regarding claim 13, Parias meets the claim limitations as set forth in claim 12.Parias further meets the claim limitations as follow.
The assembly as claimed in claim 12 (i.e. a gas cylinder 122 management system) [Parias: para. 0095], wherein the handle has at its center a zone for receiving a communicating mobile device ((i.e. wireless identification tags 120 are depicted on the gas cylinder handle 402 and on the gas cylinder valve 404 that controls the flow of gas out of the gas cylinder 122 through the gas cylinder pipe 406) [Parias: para. 0056; Fig. 4]; (i.e. as depicted in FIG. 5, the wireless identification tag 120 may be placed on the handle 504 of the gas cylinder cap 124. By placing the wireless identification tag 120 on or near the handle 504 of the gas cylinder top or on or near the gas cylinder handle 402, the wireless identification tag 120 may be positioned so that the reader/writer module 108 in the glove 102 may read the wireless identification tag 120 when the pressure sensor 104 detects a pressure due to the user 112 grasping either the handle 504 of the gas cylinder cap) [Parias: para. 0056; Fig. 6] – Note: Figures 4 and 5 of Parias show that the wireless identification tags 120 are located in the center of the gas cylinder handle. These tags are read by communication mobile devices such as the reader/writer module 108 in the glove 102 or a smartphone).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Parias (US Patent 2010/0261430 A1), (“Parias”), in view of Levine et al. (US Patent Application Publication 2012/0080103 A1), (“Levine”), in view of Allidieres et al. (US Patent Application Publication 2010/0294393 A1), (“Allidieres”).
Regarding claim 15, Parias and Levine meet the claim limitations as set forth in claim 13.Parias further meets the claim limitations as follow.
The assembly as claimed in claim 13 (i.e. a gas cylinder 122 management system) [Parias: para. 0095], wherein the gas container (i.e. a gas cylinder) [Parias: para. 0096] is a gas bottle.
Parias and Levine do not explicitly disclose the following claim limitations (Emphasis added).
The assembly as claimed in claim 13, wherein the gas container is a gas bottle.
However, in the same field of endeavor Allidieres further discloses the claim limitations and the deficient claim limitations as follows:
wherein the gas container is a gas bottle ((i.e. In one particular embodiment of the invention, the expression "pressurized gas container" is understood to mean a number of tanks, such as especially several gas bottles placed in parallel, whether being of identical or different capacities) [Allidieres: para. 0023]; (i.e. The same filling operation was then carried out under different conditions by applying 3 successive flow rates according to the method of the invention. As in the previous case, these flow rates were likened to rates of pressure rise. A first flow rate D1 corresponding to 220 bar/min (10.6 g/s), then a second flow rate corresponding to 150 bar/min ( 6.8 g/s) and finally a third flow rate corresponding to 80 bar/min (3.2 g/s) were applied. By following this protocol, the pressure in the bottle rose steadily in a linear fashion in intervals thanks to the flow surges, so as to approximate the optimum nonlinear filling curve. The maximum temperature was rapidly reached, but maintained throughout the filling. Finally, the bottle was completely filled after only 2.5 minutes) [Allidieres: para. 0059]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Parias and Levine with Allidieres to gas containers in a bottle shape.  
Therefore, the combination of Parias and Levine with Allidieres will improve the production by a parallel processing [Allidieres: para. 0023] and achieving near optimal time in the filling process [Allidieres: para. 0059]. In addition, the gas container in the bottle shape is also convenience for transferring to individual user’s household. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Minvielle (US Patent 9,770,804 B2), (“Minvielle”), in view of Allidieres et al. (US Patent Application Publication 2010/0294393 A1), (“Allidieres”).
Regarding claim 16, Minvielle meets the claim limitations as follow.
A system (i.e. a system) [Minvielle: para. 0006] for calculating (i.e. determine values) [Minvielle: para. 0139] the autonomy of a gas distribution assembly ((i.e. The minimum acceptable value may be automatically provided by the information module) [Minvielle: para. 0063]; (i.e. substance dispenser 695 is an information ready dispenser, such as an automated electric pump, that is capable of processing information) [Minvielle: para. 0093]) comprising a container ((i.e. container) [Minvielle: para. 0132]; (i.e. carrier) [Minvielle: para. 0145]) containing gas (i.e. the olfactory sensor or electronic nose may be positioned within the carrier receiving port such that when the sample carrier is inserted, the olfactory sensor or electronic nose is sealingly engaged with a vent provided on the sample carrier. In this way gaseous emissions from a consumables and cosmetic substance carried by the sample carrier can be collected in a controlled and repeatable fashion. An optical sensor may be positioned adjacent a clear wall or window of the sample carrier, wherein the optical sensor can detect a consumables and cosmetic substance carried by the carrier. Various chemical or biologic sensors may be positioned adjacent an opening in a wall of the sample carrier, or alternatively, adjacent a septum or membrane covering an opening in the wall of the sample carrier, such that the various chemical or biologic consumables and cosmetic substance attribute sensors can be placed into direct contact with a consumables and cosmetic substance carried by the sample carrier. Electronic sensors can be positioned to engage electrically conductive leads contacting a consumables and cosmetic substance carried by the sample carrier. A hardness tester or force gage can be positioned adjacent an opening in the wall of the sample carrier such that it can be advanced into a consumables and cosmetic substance carried by the sample carrier to sense its tactile characteristics) [Minvielle: para. 0145] and equipped with at least one gas filling indicator device ((i.e. Electronic sensors can be positioned to engage electrically conductive leads contacting a consumables and cosmetic substance carried by the sample carrier. A hardness tester or force gage can be positioned adjacent an opening in the wall of the sample carrier such that it can be advanced into a consumables and cosmetic substance carried by the sample carrier to sense its tactile characteristics) [Minvielle: para. 0145]; (i.e. meters may take many forms and communicate various messages regarding a  ∆E value) [Minvielle: para. 0168]) and a gas flow rate indicator device (i.e. Consumer interface 660 can be a standalone touchpad display panel which allows interaction with the consumer, but is preferably integrated into controller 630. Consumables and cosmetic substance reader 690 may also be integrated into controller 630) [Minvielle: para. 0087] at the outlet of the gas container ((i.e. Electronic sensors can be positioned to engage electrically conductive leads contacting a consumables and cosmetic substance carried by the sample carrier. A hardness tester or force gage can be positioned adjacent an opening in the wall of the sample carrier such that it can be advanced into a consumables and cosmetic substance carried by the sample carrier to sense its tactile characteristics) [Minvielle: para. 0145]; (i.e. The portion of the sensor probes in contact with the consumables and cosmetic substance can be tailored to the specific product and package, while the mating coupler on the outside of the package is always provided in the configuration compatible with the sensor coupler) [Minvielle: para. 0162]; (i.e. Consumer interface 660 can be a standalone touchpad display panel which allows interaction with the consumer) [Minvielle: para. 0087]), comprising: - means for ((i.e. data processing, or computer system configurations, including: wireless devices, Internet appliances, hand-held devices (including personal digital assistants (PD As)), wearable computers, all manner of cellular or mobile phones, multi-processor systems, microprocessor-based or programmable consumer electronics) [Minvielle: para. 0048]; (i.e. personal computers, laptop computers, tablet computers, and/or smartphones. Software running on these devices can include dedicated computer programs, modules within general programs, and/or smartphone apps) [Minvielle: para. 0077]) recovering (i.e. obtain) [Minvielle: para. 0085] at least one item of identification information ((i.e. obtain reference information regarding consumables and cosmetic substance 620 allowing retrieval of information regarding consumables and cosmetic substance 620 and provides it to controller 630) [Minvielle: para. 0085; Fig. 3] ; (i.e. module in efficacy supply system 10, could include providing the consumables and cosmetic substance with an RF tag allowing retrieval of the dynamic information identifier using an appropriate RF scanner) [Minvielle: para. 0070]; (i.e. reading the dynamic information identifier 625 provided on a reference tag) [Minvielle: para. 0093])  on the container ((i.e. substance container) [Minvielle: para. 0158]; (i.e. obtain reference information regarding consumables and cosmetic substance 620 allowing retrieval of information regarding consumables and cosmetic substance 620 and provides it to controller 630. The reference information regarding the consumables and cosmetic substance may comprise a dynamic information identifier 625 provided with and/or associated with the consumables and cosmetic substance 620. Consumables and cosmetic substance reader 690 provides such reference information, the dynamic information identifier 625, to controller 630. Prior to, during, and/or following, consumption of consumables and cosmetic substance 620 consumer 640 provides information to consumer interface 660. Such information is provided by consumer interface 660 to controller 630. Controller 630 correlates the consumables and cosmetic substance information and/or the dynamic information identifier 625 and/or the consumer information and provides the correlated information to consumables and cosmetic substance industry 659) [Minvielle: para. 0085; Fig. 3] and/or the gas used ((i.e. obtained related to the dispensing and consumption of the consumables and cosmetic substance) [Minvielle: para. 0019]; (i.e. obtain reference information regarding consumables and cosmetic substance 620 allowing retrieval of information regarding consumables and cosmetic substance 620 and provides it to controller 630. The reference information regarding the consumables and cosmetic substance may comprise a dynamic information identifier 625 provided with and/or associated with the consumables and cosmetic substance 620. Consumables and cosmetic substance reader 690 provides such reference information, the dynamic information identifier 625, to controller 630. Prior to, during, and/or following, consumption of consumables and cosmetic substance 620 consumer 640 provides information to consumer interface 660. Such information is provided by consumer interface 660 to controller 630. Controller 630 correlates the consumables and cosmetic substance information and/or the dynamic information identifier 625 and/or the consumer information and provides the correlated information to consumables and cosmetic substance industry 659) [Minvielle: para. 0085; Fig. 3]), - means ((i.e. data processing, or computer system configurations, including: wireless devices, Internet appliances, hand-held devices (including personal digital assistants (PD As)), wearable computers, all manner of cellular or mobile phones, multi-processor systems, microprocessor-based or programmable consumer electronics) [Minvielle: para. 0048]; (i.e. personal computers, laptop computers, tablet computers, and/or smartphones. Software running on these devices can include dedicated computer programs, modules within general programs, and/or smartphone apps) [Minvielle: para. 0077]), comprising a communicating mobile device (i.e. The consumer uses his smartphone to scan a dynamic information identifier) [Minvielle: para. 0172], for acquiring (i.e. scanning) [Minvielle: para. 0172] at least one image to recover a first datum ((i.e. a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070]; (i.e. substance reader 690 could be an optical reader such as a barcode scanner or camera capable of discerning reference information, such as a dynamic information identifier. Preferably, consumables and cosmetic substance reader 690 could be an optical reader such as a QR code scanner or camera capable of discerning reference information, such as a dynamic information identifier) [Minvielle: para. 0087]; (i.e. scanning a QR code including the dynamic information identifier) [Minvielle: para. 0172]) on a value indicated (i.e. values for the product identified by the specific dynamic information identifier) [Minvielle: para. 0174] by the gas filling indicator device ((i.e. A hardness tester or force gage) [Minvielle: para. 0145]; (i.e. Using a smart phone any member of the consumables and cosmetic substance supply system can scan a consumables and cosmetic substance and automatically be linked to information module 100 to retrieve creation, origin, and ∆E information regarding the scanned consumables and cosmetic substance. QR codes are a cost effective, readily adopted, provider-friendly, and user-friendly way to mark consumables and cosmetic substances) [Minvielle: para. 0071]) and a second datum on a value ((i.e. value related to phytochemicals have been collected by the consumer module) [Minvielle: para. 0172]; (i.e. barcodes, labels, and/or ink markings. This dynamic encoding, or dynamic information identifier, can be used to make consumables and cosmetic substance information from creation module 200 available to information module 100 for use by preservation module 300, transformation module 400, dispensing module 500, and/or consumption module 600, which includes the ultimate consumer of the consumables and cosmetic substance) [Minvielle: para. 0069]) indicated by the flow rate indicator device ((i.e. providing the consumables and cosmetic substance with a barcode allowing retrieval of the dynamic information identifier using an appropriate barcode scanner, such as a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070], and - means for ((i.e. data processing, or computer system configurations, including: wireless devices, Internet appliances, hand-held devices (including personal digital assistants (PD As)), wearable computers, all manner of cellular or mobile phones, multi-processor systems, microprocessor-based or programmable consumer electronics) [Minvielle: para. 0048]; (i.e. personal computers, laptop computers, tablet computers, and/or smartphones. Software running on these devices can include dedicated computer programs, modules within general programs, and/or smartphone apps) [Minvielle: para. 0077]) communicating ((i.e. facsimile or e-mail) [Minvielle: para. 0176]; (i.e. communicating information related to the ∆E) [Minvielle: para. 0068]) said at least one acquired image ((i.e. a QR code received by facsimile or e-mail) [Minvielle: para. 0176]; (i.e. scanning a QR code including the dynamic information identifier) [Minvielle: para. 0172]) and of said at least one recovered item of identification information (i.e. barcodes, labels, and/or ink markings. This dynamic encoding, or dynamic information identifier, can be used to make consumables and cosmetic substance information from creation module 200 available to information module 100 for use by preservation module 300, transformation module 400, dispensing module 500, and/or consumption module 600, which includes the ultimate consumer of the consumables and cosmetic substance) [Minvielle: para. 0069] to a computation module ((i.e. Finally, controller 630 would be the microprocessor in the tablet computer or smartphone. In this embodiment, the software to run consumer module 600 could be an app loaded onto the tablet or smartphone, designed to collect consumer information correlated to a known consumables and cosmetic substance 620, and if desired, to a known consumables and cosmetic substance dynamic information identifier 625) [Minvielle: para. 0176]; (i.e. communicating with the sensing application through any connection known to one skilled in the art, including, but not limited to, external connectors such as USB or custom, Bluetooth, WiFi, RF, and optical capabilities) [Minvielle: para. 0140]; (i.e. with other communications, data processing, or computer system configurations, including: wireless devices, Internet appliances, hand-held devices (including personal digital assistants (PD As)), wearable computers, all manner of cellular or mobile phones, multi-processor systems, microprocessor-based or programmable consumer electronics) [Minvielle: para. 0048]; (i.e. personal computers, laptop computers, tablet computers, and/or smartphones. Software running on these devices can include dedicated computer programs, modules within general programs, and/or smartphone apps) [Minvielle: para. 0077]) configured to deduce therefrom a corresponding value (i.e. determine values corresponding to) [Minvielle: para. 0139] of autonomy of said gas distribution assembly ((i.e. substance processors such as those in transformation module 400 are required to provide consumables and cosmetic substance information regarding their products. Often, this information takes the form of an ingredient table applied to the packaging of the consumables and cosmetic substance. Currently, the information in this ingredient table is based on averages or minimums for their typical product. Using the consumables and cosmetic substance information from information module 100 provided by creation module 200, preservation module 300, and/or information from the transformation of the consumables and cosmetic substance by transformation module 400, and consumer feedback and updates related to ∆E, preferably obtained through or provided by local storage environments, local storage containers) [Minvielle: para. 0074]; (i.e. substance processor could include a dynamically generated efficacy value table, also referred to herein as a dynamic efficacy value table, for the actual consumables and cosmetic substance being supplied to consumers and further being locally stored by consumers. The information in such a dynamic efficacy value table could be used by dispensing module 500 for adaptively dispensing the consumables and cosmetic substance) [Minvielle: para. 0074]), said computation module (i.e. personal computers, laptop computers, tablet computers, and/or smartphones. Software running on these devices can include dedicated computer programs, modules within general programs, and/or smartphone apps) [Minvielle: para. 0077] comprising at least image processing means ((i.e. a smartphone with a camera running an application for reading barcode) [Minvielle: para. 0070]; (i.e. reading or scanning its dynamic information identifier, such as when it passes through a scanner) [Minvielle: para. 0063]). 
Minvielle does not explicitly disclose the following claim limitations (Emphasis added).
A system for calculating the autonomy of a gas distribution assembly comprising a container containing gas and equipped with at least one gas filling indicator device and a gas flow rate indicator device at the output of the container, comprising: - means for recovering at least one item of identification information of the container and/or the gas used, - means, comprising a communicating mobile device, for acquiring at least one image to recover a first datum on a value indicated by the gas filling indicator device and a second datum on a value indicated by the flow rate indicator device, and - means for communicating said at least one acquired image and said at least one recovered item of identification information to a computation module configured to deduce therefrom a corresponding value of autonomy of said gas distribution assembly, said computation module comprising at least image processing means.
However, in the same field of endeavor Allidieres further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. FIG. 1 shows an installation for implementing a method of filling a container 2 with gas to a pressure P2 from a gas source 1 at a pressure P1 above P2, said container 2 and said gas source 1 being connected via a line 3 enabling the gas to pass from one to the other. The flow of gas filling the container 2 is regulated using an on/off valve 4 placed on said line 3. The opening and closing of this on/off valve 4 depends on the mean flow rate, likened to an increase in the pressure P2 of the pressurized gas in the container 2, which is estimated by measuring the pressure in the feed line 3 at the inlet of the container 2 using a pressure-transmitting system 5 or PT (pressure transmitter) coupled to a pressure indicator 6 or PIC (pressure indicator controller) which controls the opening and closing of the valve 4. FIG. 2 shows an installation for implementing a method of filling a container 12 with gas to a pressure P2 from a gas source 11 at a pressure P1 above P2, said container 12 and said gas source 11 being connected via a line 13 enabling the gas to pass from one to the other. The flow of gas filling the container 12 is regulated using a variable-flow regulating valve 14 placed in said line enabling the gas to pass. The opening and closing of this regulating valve 14 depends on the rate of gas transfer, which is measured using a flow-transmitting system 15 or FT (flow transmitter) coupled to a flow indicator 16 or FIC (flow indicator controller) which controls the opening and closing of the valve 14. FIG. 3 shows an installation for implementing a method of filling a container 22 with gas to a pressure P2 from a gas source 21 at a pressure P1 above P2, said container 22 and said gas source 21 being connected via a line 23 enabling the gas to pass from one to the other. The flow of gas filling the container 22 is regulated using a set of three on/off valves 24, 25, 26 having different flow rates which are placed in parallel and connected to said line 23, so that one particular flow rate corresponds to one on/off valve 24, 25, 26 and the opening and/or closing of each valve is controlled according to the filling rate, which is measured using a flow-transmitting system 27 or FT (flow transmitter) coupled to a flow indicator 28 or FIC (flow indicator controller) which controls the opening and closing of the valves 24, 25, 26.) [Allidieres: para. 0052-0054; Figs. 1-3]; (i.e. the valves, hoses and pipes, comprising the filling circuit) [Allidieres: para. 0005]) and a gas flow rate indicator device (i.e. According to the invention, the filling rate may be controlled by any member known to those skilled in the art for regulating a flow rate. In particular, the flow rate may be measured by a Coriolis flowmeter) [Allidieres: para. 0035] or the gas used (i.e. the amount of gas transferred during the filling) [Allidieres: para. 0002], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Minvielle with Allidieres to install a gas flow rate indicator device, such as the Coriolis flowmeter, in the system.  

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488